Citation Nr: 1230188	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to June 23, 2003, for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel





INTRODUCTION

The Veteran had active service from October 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A November 2008 Board decision denied an earlier effective date for the grant of a total disability rating for compensation on the basis of individual unemployability (TDIU).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2010 Order granting an April 2010 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.  

A letter was sent to the Veteran and his attorney on May 12, 2010, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran's attorney in July 2010.  The Veteran's appeal was remanded in August 2010 for a VA opinion as to the date of onset of unemployability due to service-connected conditions, and again in December 2011 so that an addendum to that opinion could be obtained.  

Unfortunately, the October 2010 and January 2012 opinions are insufficient, and for the reasons discussed in more detail below, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The April 2010 Joint Motion indicated that on remand, the Board should address whether the medical evidence of record, to include the April 1998, November 1998, and November 2003 VA examinations, adequately addressed the impact of the Veteran's service-connected disorders on his ability to secure and follow a substantially gainful occupation.  In its August 2010 remand, the Board found that there was insufficient evidence to determine the date on which the Veteran's service-connected disabilities began to preclude gainful employment, and remanded for a VA opinion.  The October 2010 opinion stated that prior to May 2006, when the Veteran was prescribed opiate analgesics which precluded all employment, he was not able to work in either the farming or automobile repair/painting fields, but was capable of sedentary employment. 

Unfortunately, this opinion did not discuss what gainful sedentary employment would be possible, especially because the Veteran's primary work experience was in farming and automobile repair, and he lacked formal education in other areas.  As it was not appropriate for the Board to determine that employment in various sedentary capacities was or was not possible, as it is prohibited from making such medical judgments, an additional remand was required so that the matter could be clarified.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Regrettably, the January 2012 VA addendum opinion is also insufficient.  The examiner concluded that the Veteran had no restrictions or limitations whatsoever in terms of pursuing any sedentary employment from September 1996 to June 2003, noting that his previous means of employment required cognitive skills which would have also allowed the Veteran to perform sedentary tasks and/or seek vocational rehabilitation counseling to learn other skills.  Partially due to the wording of the Board's opinion request, the opinion does not individually address the Veteran's service-connected disabilities or discuss whether the sedentary employment of which the examiner feels the Veteran would have been capable, between September 1996 and June 2003, would have constituted substantially gainful employment, the threshold question for TDIU entitlement.  This insufficiency requires another remand.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who provided the January 2012 opinion, or if unavailable, another examiner with the appropriate expertise in the areas of the Veteran's service-connected disabilities.  Ask the examiner to clarify or opine as to whether one or more of the Veteran's service-connected disabilities precluded him from securing and maintaining gainful employment between September 1996 and June 23, 2003, the date from which TDIU was awarded.  Specifically, the examiner should comment as to the effect of each of the service-connected disabilities below on the Veteran's ability to secure and maintain gainful employment, in a sedentary capacity, and if finding that no single disability precludes him from securing and maintaining gainful employment, whether two or more of the disabilities together so preclude him from securing and maintaining gainful employment.

The Veteran's service-connected disabilities and their relevant ratings include postoperative residuals of abdominal laparotomy with status post partial small bowel obstruction and diarrhea; residuals of a chest injury with asthma; residuals of chronic low back strain; residuals of a right clavicle fracture; postoperative tracheotomy scar; thoracotomy scar; residuals of multiple fracture ribs; cholecystectomy; residual scars status post abdominal laparotomy with partial bowel obstruction.  The examiner is directed to review the pertinent individual numeric ratings for each disability as noted in the November 2006 rating decision.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities, to include the disabilities of residuals of gastroesophageal reflux with esophagitis, depression, and posttraumatic stress disorder (PTSD) which were previously denied by VA.  The examiner should fully explain any opinion stated, citing to claims file documents as appropriate.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

